Mr. Justice Cartwright delivered the opinion of the court: Levi Fouts died intestate November 16, 1894, leaving appellant, Nancy A. Fouts, his widow, and six children, including the appellees, Barbara Ellen Bell and Alice J. Roof, his only heirs-at-law. Appellees filed their bill in this case for partition, alleging title, by descent, in themselves and the other children from Levi Fouts as his heirs, subject to dower of appellant, as widow. Appellant answered, denying that Levi Fouts, at the time of his death, was the owner of the premises, and alleged that on November 8, 1883, by his warranty deed of that date duly executed, acknowledged and delivered, he sold and conveyed to her, then his wife, now his widow, the said premises. Appellant also filed a cross-bill in the case asking affirmative relief, and, the cross-bill being answered, the cause was referred to the master in chancery, who reported that a deed was made as alleged in appellant’s answer and cross-bill, but that it was not delivered in the lifetime of Levi Fouts; that the land descended to his heirs, and that appellees were entitled to partition. Exceptions to the report were overruled, and there was a decree for partition among the heirs and assignment of dower to appellant. The only question in the case is whether the deed made by appellant’s husband, Levi Fouts, was delivered to her. The competent evidence on that subject established the following facts: On November 8, 1883, Levi Fouts was about to start on a journey to Kansas. His son Jacob C. Fouts took him to the railroad station at Wyoming, where he had a deed drawn, which he signed and acknowledged, conveying the real estate to appellant, his wife. This deed he gave to his son in a sealed envelope, saying" that it was a deed to his wife, and that if anything happened to him the son should give it to her and have it recorded right away. The son took the deed home and put it in a trunk. Levi Fouts returned from Kansas without accident and the deed remained in the possession of his son, who afterwards removed to Kansas, taking it with him. It remained in the trunk from four to six years, when Levi Fouts wrote .requesting it to be sent to him, and it was sent. It was never heard of afterwards until it was found after his death. He remained in possession of the premises, rented them, paid the taxes and had entire control over them. About a year before his death he bargained with another son, Elijah A. Fouts, to sell him eighty acres of the land, and he signed a deed for the same, in which appellant joined, but it was never delivered. At the death of Levi Fouts he had a tin box in which he kept his papers, and in which there were also papers of appellant. The box was locked and the key to it was found in bis clothes after his death. The box was taken to Castleton and put in a safe. The administrator inventoried the real estate as property of the deceased, but in July, 1895, about seven months after Fouts’ death, the box wTas unlocked, and the deed he made in 1883, and also the undelivered deed to his son for eighty acres of the premises, were found in the box. Appellant took the deed made to her and had it recorded. We think that the master and court were right in the conclusion that the evidence failed to establish a delivery. For eleven years after the deed was made the grantor controlled and rented the farm, paid the taxes on it and contracted to sell eighty acres of it, making a deed in which appellant joined. He treated the land as his property with appellant’s knowledge, and never surrendered the control of the deed or the premises. The deed was among his papers in the tin box on his death, and he had possession of the key. The fact that papers of his wife were found in the same box is not sufficient to show that the deed was in her possession, when he alone kept the key by which access to the box was obtained. Loveland, v. Loveland, 136 Ill. 75. The decree of the circuit court will be affirmed. Decree affirmed.